  Case 16-19855         Doc 42     Filed 11/02/18 Entered 11/02/18 09:55:03              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-19855
         JAIME MIRANDA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/17/2016.

         2) The plan was confirmed on 09/22/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 07/19/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 29.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-19855        Doc 42       Filed 11/02/18 Entered 11/02/18 09:55:03                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $19,460.46
       Less amount refunded to debtor                            $400.00

NET RECEIPTS:                                                                                    $19,060.46


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,212.15
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $855.23
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,067.38

Attorney fees paid and disclosed by debtor:                   $30.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN HONDA FINANCE CORP      Secured       35,309.00     36,274.64        36,274.64       8,998.78    6,994.30
AMERICAN HONDA FINANCE CORP      Unsecured            NA            NA               NA            0.00        0.00
AT&T                             Unsecured          98.00           NA               NA            0.00        0.00
BANCO POPULAR                    Unsecured           0.00           NA               NA            0.00        0.00
BANK OF AMERICA                  Unsecured           0.00           NA               NA            0.00        0.00
BIG PICTURE LOANS                Unsecured         500.00           NA               NA            0.00        0.00
CAPITAL ONE BANK USA             Unsecured      2,342.00       2,328.00         2,328.00           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,104.66       1,220.00         1,220.00           0.00        0.00
COMCAST                          Unsecured         290.83           NA               NA            0.00        0.00
DIRECTV LLC                      Unsecured            NA         721.86           721.86           0.00        0.00
ELEVATE                          Unsecured      3,153.00            NA               NA            0.00        0.00
GOLDEN GREEN SVCS                Unsecured         500.00        498.00           498.00           0.00        0.00
INTERNAL REVENUE SERVICE         Priority             NA         916.29           916.29           0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         220.06           220.06           0.00        0.00
LION LOANS                       Unsecured         500.00           NA               NA            0.00        0.00
MONEY LION LOANS                 Unsecured         500.00           NA               NA            0.00        0.00
OPPORTUNITY FINANCIAL            Unsecured         863.00           NA               NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      6,244.00       6,490.96         6,490.96           0.00        0.00
PLANET FITNESS                   Unsecured          50.10           NA               NA            0.00        0.00
RISE CREDIT                      Unsecured      3,000.00            NA               NA            0.00        0.00
ROBERT J ADAMS & ASSOC           Priority       3,970.00            NA               NA            0.00        0.00
RUSHMORE FINANCIAL               Unsecured         500.00           NA               NA            0.00        0.00
SINAI MEDICAL GROUP              Unsecured     12,497.45            NA               NA            0.00        0.00
US BANK                          Unsecured         500.00           NA               NA            0.00        0.00
US DEPT OF ED NELNET             Unsecured     18,637.00     23,633.89        23,633.89            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-19855         Doc 42      Filed 11/02/18 Entered 11/02/18 09:55:03                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $36,274.64          $8,998.78         $6,994.30
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $36,274.64          $8,998.78         $6,994.30

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                  $916.29                $0.00            $0.00
 TOTAL PRIORITY:                                            $916.29                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $35,112.77                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $3,067.38
         Disbursements to Creditors                            $15,993.08

TOTAL DISBURSEMENTS :                                                                      $19,060.46


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
